Citation Nr: 0840455	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The veteran had active military service from February 1983 to 
April 1985.

The issue of service connection for a left knee disability 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision that denied 
the veteran's petition to reopen a previously-denied claim, 
based on a finding that new and material evidence had not 
been received in support of the petition.  The veteran filed 
a notice of disagreement (NOD) in January 1997, and the RO 
issued a rating decision continuing the denial in November 
1997.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in December 
1997.

In January 2001, the Board, inter alia, reopened the claim 
for service connection for a left knee disorder and remanded 
the claim to the RO for further development and adjudication, 
on the merits.  After accomplishing some actions, the RO 
continued the denial of the claim (as reflected in the 
January 2003 supplemental statement of thecae (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

In November 2003, the Board, inter alia, again remanded the 
claim for service connection for a left knee disorder to the 
RO for further development.  After accomplishing some 
actions, the RO continued the denial of the claim (as 
reflected in the January 2005 SSOC), and returned this matter 
to the Board for further appellate consideration.

In August 2006, the Board, inter alia, again remanded the 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
the requested actions, the AMC continued the denial of the 
claim (as reflected in the November 2006 SSOC), and returned 
this matter to the Board for further appellate consideration.

The Board notes that in November 1996 correspondence the 
veteran stated that he wished to reopen his claim for 
service-connected back injury, noting that his condition has 
deteriorated, and that he would like to claim the secondary 
condition of left leg pain.  In a December 1996 rating 
decision, the RO, inter alia, denied an increased rating for 
lumbosacral strain, noting the veteran's complaints of back 
and leg pain.  In a November 1997 rating decision, the RO 
denied service connection for a left knee condition as 
secondary to service-connected lumbosacral strain.  The 
RO/AMC continued the denial of service connection for a left 
knee disability on both direct and secondary bases in the 
January 1998 SOC and January 2003 and January 2005 SSOCs.  
However, the November 2006 SSOC reflects a denial of service 
connection on a direct service incurrence basis only.

As a final preliminary matter, the Board notes that, although 
it may have initially appeared that the veteran was claiming 
service connection for a left knee disability as secondary to 
service-connected lumbosacral strain, based on the veteran's 
assertions during October 1997 and November 2002 VA 
examinations-that he injured his left knee during service 
while marching-as well as the other medical evidence of 
record-which shows complaints of back pain radiating into 
his left leg, the Board finds that the veteran is not seeking 
service connection for a left knee disability as secondary to 
service-connected lumbosacral strain, and has limited his 
claim to one based on direct service incurrence; hence, the 
Board's characterization of the claim as reflected on the 
title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  A left knee disability was not shown in service, or for 
several years thereafter, and there is no medical evidence of 
a nexus between any current left knee disability and service.




CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the documents meeting the VCAA's notice 
requirements were provided to the veteran after the October 
1996 rating decision on appeal.  In this case, such makes 
sense, inasmuch as the rating action was issued prior to the 
enactment of the VCAA in November 2000.  An August 2006 post-
rating letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for a left knee disability, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  The letter specifically informed the veteran to 
submit any evidence in his possession pertinent to the claim 
on appeal(consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  The letter also provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the August 2006 
letter, and opportunity for the veteran to respond, the 
November 2006 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.  There also is no further basis for RO action on the 
claim.

The Board notes that, during private treatment in May 1997, 
the veteran reported that he had a court date with the Social 
Security Administration (SSA).  A SSA decision is not of 
record; however, the record indicates that his SSA claim is 
based on his back disability.  There has been no argument 
that the SSA records are pertinent to the claim being 
adjudicated in this decision as to require that additional 
adjudication resources be expended to obtain these records.  
See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 
163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Considering the claim for service connection for a left knee 
disability in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

Initially, the Board notes that there are no clinical 
findings or diagnoses of a left knee disability during 
service or for several years thereafter.  The report of a 
December 1984 service examination for medical discharge 
reflects a normal clinical evaluation of the lower 
extremities, and on corresponding report of medical history 
the veteran stated that he was in good health except for his 
back injury.  The first post-service evidence of a left knee 
disability is a July 1991 private MRI report reflecting 
impressions of left knee joint effusion and abnormal medial 
meniscus thought to be degenerative, with a notation that the 
possibility of a diffuse arthritic process to account for the 
effusion is raised.  Then, a December 1992 private medical 
record reflects a diagnosis of chondromalacia, and a 
September 1996 private MRI report reflects a tear of the 
posterior horn of the medial meniscus.  However, none of the 
private medical records or VA treatment records contains a 
medical opinion linking the veteran's left knee disability to 
service or shows that a left knee disability was manifested 
to a compensable degree within one year of service discharge.  

During an October 1997 VA examination for mental disorders, 
the veteran stated that in one instance while marching during 
service he jerked his left knee, that it has hurt ever since, 
and that this is the reason he is asking for service 
connection now for the knee.

On October 1997 VA examination for joints, the veteran stated 
that he stepped into a hole and twisted his left knee while 
marching during service in 1983.  The examiner diagnosed the 
veteran with a tear of the horn of the medial meniscus and 
stated that the knee injury is separate from the back 
condition, according to the veteran's past history.

On November 2002 VA examination, the veteran stated that he 
injured his left knee during service when he stepped in a 
hole while marching.  The examiner noted that the veteran's 
service treatment records do not show any evidence of a left 
knee problem.  The examiner noted the December 1992 diagnosis 
of chondromalacia and the September 1996 MRI finding of a 
tear of the posterior horn of the medial meniscus.  The 
examiner then stated that only a supposition regarding the 
date of the original injury can be made as the earliest MRI 
was done 11 years after the veteran left the military.  The 
examiner concluded that a statement cannot be made as to the 
etiology of the knee injury and whether or not the injury is 
related to the veteran's military service.

Hence, in the only medical statement attempting to address 
the etiology of the veteran's knee disability, the examiner 
was unable to provide a medical nexus opinion.  
Significantly, moreover, neither the veteran nor his 
representative has presented or identified any existing 
medical opinion that, in fact, supports a medical 
relationship between current left knee disability and 
service.  

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and by his representative, on his 
behalf.  However, these assertions, alone, provide no basis 
for allowance of the claim.  As indicated above, the claim on 
appeal turns on the medical matter of whether there exists a 
relationship between the left knee disability for which 
service connection is sought and service, a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons, 
neither the veteran nor his representative is shown to 
possess the appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


